Citation Nr: 1759118	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1986 and from July 1988 to September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied bipolar disorder.  After perfecting her appeal, in September 2014, the Veteran for the first time claimed compensation based on MST.  Due to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has included the PTSD/MST claim as part of the current appeal and has characterized the issues separately given the current posture of each diagnosis.

The Veteran presented testimony at a Board hearing in April 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Additional evidence, including a statement from a private clinical psychologist, a statement from the Veteran, and updated VA treatment records, was thereafter submitted into the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bipolar disorder was not manifest in service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The evidence, including a May 2008 VA examination report and other treatment records, shows that the Veteran has a current diagnosis of bipolar disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's acquired psychiatric disorder -- bipolar disorder.  Service treatment records are silent for reference to psychiatric diagnoses and on reports of medical history and/or dental questionnaires including in February 1980, February 1982, February 1986, June 1988, July 1988, January 1989, and July 1990, the Veteran denied having or having had problems, such as nervousness, drug addiction, alcoholism, and unexplained weight change that could be due to psychiatric disorder.  She was clinically normal on service examinations including in February 1982, June 1988 and in July 1990; and in July 1990, she reported excellent mental health.  She filed a claim for pension in June 2006, reporting that psychiatric problems began in 2000.  Subsequently, the earliest and the preponderance of the medical records which have been received date her first mental health problems to a post-partum depression and anxiety during a period of time after the birth of her second child in 2000.  More recent records show a diagnosis of bipolar disorder.

At the time of a VA examination for pension in May 2008, Veteran endorsed a history of postpartum depression, with children now 8 and 10.  She reported a history of mental illness beginning 10 years after her time in service and that the onset of her first panic attacks was in 2000.  She remarked that she was first diagnosed with bipolar disorder in about 2005.  The examiner diagnosed bipolar disorder. 

In June 2014, the Veteran reported that she had struggled with psychiatric problems since active duty; however, she "suffered in silence, not knowing what was happening with me."  She also stated that she sought treatment in service in August 1990 for panic attacks, anxiety, manic episodes, and feelings of extreme overwhelming fear.  She reported it became harder to sleep, focus, concentrate and do her job, and she began to self-medicate.  In May 2012 she reported in service she did not know what her problems were called, and she never received a proper diagnosis in service.  She testified in April 2017 that she had anxiety or depression in service.  The Board finds that these statements lack credibility as they are inconsistent with the Veteran's statements regarding her mental health in service and also are inconsistent with her statements regarding onset of symptoms many years later during the 2008 VA examination.

Her service treatment records included her firm denials of mental health problems as well as negative clinical evaluations.  As there is no competent, credible evidence indicating a link between her bipolar disorder and service, further development for a VA medical opinion is not warranted.  The preponderance of the evidence indicates that her current bipolar disorder started many years after service and is unrelated to service.  

While the Board's decision cannot be favorable to the Veteran, it would like to thank her for her years of service and wish her well.  


ORDER

Service connection for bipolar disorder is denied.


REMAND

The Veteran provided a written statement in April 2017 noting that she was "in denial" when she first sought VA treatment in 2005 and that when she attended a Stand-down event in 2014 it "triggered my memories."

The recent VA treatment records (since 2014) provided by the Veteran include assessments of "r/o PTSD" and "PTSD diagnosis is suggested."  The "suggested" PTSD diagnosis report noted that it was "not sufficient to use alone for diagnostic purposes" and that "[a]ssessment results should be verified for accuracy and used in conjunction with other diagnostic activities."  Accordingly, a medical opinion which addresses whether the Veteran has PTSD due to MST in service and takes into consideration a review of the record is necessary.  

Thereafter, the AOJ must adjudicate the PTSD claim in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of any outstanding clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for PTSD.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After completion of the foregoing, the AOJ should schedule the Veteran for an appropriate VA examination and medical opinion to determine whether it is at least as likely as not (50% or more probable) that the Veteran has a diagnosis of PTSD due to MST in service.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  The examiner is requested to consider and discuss as necessary the relevant evidence, including her service records, her statements regarding MST since 2014, and the 2008 VA examination report.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim remaining on appeal.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


